Order filed December 2, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00542-CV


                      IN RE RENEE SIZEMORE, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                              505th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-259360


                                     ORDER
      On September 30, 2021, we ordered relator Renee Sizemore to redact
sensitive information of relator’s minor children from the appendix to her petition
for writ of habeas corpus. On November 18, 2021, relator filed an amended
petition; however, the documents attached in the appendix continue to contain
unredacted sensitive information of relator’s minor children in violation of the
Texas Rules of Appellate Procedure. See Tex. R. App. P. 9.8, 9.9(a)(3).

      Thus, we order relator to redact all sensitive information from the documents
included with her appendix to the petition and refile them in this court on or before
December 9, 2021.

                                       PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.